         Case 2:20-cr-00157-KGB Document 23 Filed 11/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                             Case No. 2:20-cr-00157 KGB

ALREICO WILEY                                                                   DEFENDANT

                                           ORDER

       Before the Court is the United States’ motion to dismiss indictment without prejudice now

pending against defendant Alreico Wiley (Dkt. No. 21). The Court grants the United States’

motion to dismiss indictment without prejudice (Dkt. No. 21), and the Court dismisses the

indictment without prejudice now pending against Mr. Wiley.

       It is so ordered this 19th day of November 2020.



                                                   ____________________________________
                                                   Kristine G. Baker
                                                   United States District Judge
